Title: From James Madison to William Cooke, 16 May 1805
From: Madison, James
To: Cooke, William


Sir.
Department of State, May 16th. 1805.
I have successively received the letter you addressed to me on the 24th. Novr. accompanied with the documents it referred to, and also your other letter of the 28th. March last.
With respect to the decision in the case of Don Cordova and the two Frenchmen, you did right in instituting an appeal, which if it should produce a reversal of the sentence of the Auditor <o>f War, will prepare the way for a claim to restitution <f>or the damages you may have sustained. The translations of the documents have been filed in this Office, and the originals shall be forwarded to the Minister of the United States at Madrid. No fund exists which would admit of being applied to pay for the translations.
I can only add with respect to the proceedings of Don Viguri, in the other case in which you are concerned, that after your exhausting all judicial recourses in Cuba without success, it must in like manner be carried by appeal to Madrid. I am with respect Sir, your Hble: Servt:
James Madison
 